                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,                                   Case No. 16-14050
                                                            Hon. Mark A. Goldsmith
vs.

QUICKEN LOANS INC.,

            Defendant.
_______________________________/

                           OPINION & ORDER
   (1) OVERRULING DEFENDANT’S BLANKET OBJECTIONS TO UNSEALING
    DOCUMENTS (Dkt. 370) AND (2) SETTING PROCEDURE FOR PARTIES TO
 FOLLOW TO MOVE TO MAINTAIN DOCUMENTS UNDER SEAL OR REDACTED

       Although this case was dismissed pursuant to a settlement reached by the parties some two

years ago, an issue has arisen regarding the sealing of documents. In February 2019, Plaintiff the

United States of America and Defendant Quicken Loans Inc. filed cross motions for summary

judgment (Dkts. 175–177). The briefing and exhibits filed in connection with the motions were

placed provisionally under seal. See Dkts. 176–186, 188–288, 292–347, and 350–355. Originally,

the parties stipulated that the provisional seal would expire on May 15, 2019 (Dkt. 357). In an

order entered on June 3, 2019, the expiration date was later extended to June 18, 2019 (Dkt. 362).

Before the Court made any decision as to the motions for summary judgment, the parties reached

a settlement. Pursuant to a Federal Rule of Civil Procedure 41(a) stipulation, the Court dismissed

the case with prejudice on June 14, 2019 (Dkt. 363).

       On December 21, 2020, the Court issued an order informing the parties that the Court

planned to unseal Dkts. 176–186, 188–288, 292–347, and 350–355 pursuant to the June 3, 2019

order unless objections were filed (Dkt. 364). Quicken filed a blanket objection to unsealing these
documents, arguing, primarily, that (i) the Court lacks jurisdiction to “reopen the case and

adjudicate sealing issues” and (ii) strong private interests and the absence of a public interest in

the sealed documents support maintaining the documents entirely under seal (Dkt. 370). The

Government filed a response to the Court’s order (i) stating that the Government opposes

Quicken’s blanket objections to unsealing the documents and (ii) requesting that the Court permit

the parties an opportunity to identify and move to seal particular documents, or portions thereof,

with the specific analysis and supporting materials required by Local Rule 5.3 (Dkt. 369).

       Two non-parties, Gwen Thrower and Malou Tutanes-Luster, filed motions for leave to file

amicus briefs in response to the Court’s order (Dkts. 373, 375), which were granted (Dkt. 390).

The amici argue that the Court should overrule Quicken’s blanket objections to unsealing the

documents (Dkts. 391, 392). Thrower also requests that, should the Court permit redacted

documents to be filed under seal, the Government’s proposed process should be modified to permit

Thrower’s counsel to review the sealed documents “to help check that all appropriate documents

are being unsealed.” Thrower Amicus Brief at 10.

       Having considered the parties’ briefing on the matter, the Court overrules Quicken’s

blanket objections to unsealing the documents.        Quicken is mistaken that the Court lacks

jurisdiction to unseal the subject documents. A federal district court, pursuant to its supervisory

power over its own records and files, has jurisdiction to issue an order unsealing summary

judgment documents that were previously temporarily sealed, even where the unsealing order

follows the parties’ stipulation of dismissal pursuant to a settlement. See Gambale v. Deutsche

Bank AG, 377 F.3d 133, 141 (2d Cir. 2004).

       Quicken is also mistaken that it has provided the Court with sufficient information such

that the Court could determine the appropriateness of keeping the subject documents under seal at



                                                 2
this juncture. A district court that chooses to seal court records must set forth specific findings

and conclusions that justify nondisclosure to the public. Shane Grp., Inc. v. Blue Cross Blue Shield

of Mich., 825 F.3d 299, 306 (6th Cir. 2016). This means that, prior to sealing court records, the

district court must balance the competing private and public interests, determine that the interests

in support of nondisclosure are compelling and the interests supporting access are less so, and

determine that the seal itself is no broader than necessary. Id.

       Quicken is correct in arguing that courts have found no, or at least little, public interest in

the public’s access to sealed documents that a court never relied on in reaching any decision. In

re Davol, Inc./C.R. Bard., Inc., Polypropylene Hernia Mesha Prods. Liability Litig., Case No. 2:18-

md-2846, Case No. 2:18-cv-1509, 2021 WL 81821, at *9 (S.D. Ohio Jan. 11, 2021) (finding that

the public had no interest in the content of exhibits that the court did not rely on in ruling on a

motion in limine); Elliott v. Genovese, No. 3:17-cv-00250, 2019 WL 144185, at *4 (M.D. Tenn.

Jan. 9, 2019) (finding no public interest in an exhibit attached to Rule 60 motion because the court

did not rely on information contained in this exhibit in deciding the motion); see also Brown &

Williamson Tobacco Corp. v. F.T.C., 710 F.2d 1165, 1181 (6th Cir. 1983) (“The public has an

interest in ascertaining what evidence and records the District Court . . . ha[s] relied upon in

reaching [its] decisions.”). Quicken has also identified private interests that would at least

arguably justify nondisclosure to the public. See Quicken Objs. at 14–20 (arguing that the subject

documents contain confidential information of third parties and Quicken’s confidential business

information); Shane, 825 F.3d at 308 (stating that “trade secrets” and private information about

“innocent third parties” can justify nondisclosure to the public).




                                                 3
       However, Quicken has not shown that a court can ignore the mandate in Shane to conduct

a document-by-document review and balance these interests. Even when sealing issues have been

addressed regarding documents not relied on by a court in making its decision, a document-specific

review has been ordered to determine whether a less restrictive approach, such as redaction, would

be possible. IDT Corp. v. eBay, 709 F.3d 1220, 1224 (8th Cir. 2013) (vacating a district court’s

order denying a motion to unseal a document where the record did not provide sufficient

information to determine that the private interests could only be protected by keeping the entire

document under seal rather than redacting certain portions).

       Because a seal should not be broader than necessary, the Court must perform the granular

exercise of balancing interests required by Shane. The parties seeking sealing must “analyze in

detail, document by document, the propriety of secrecy, providing reasons and legal citations.”

Shane, 825 F.3d at 305–306 (punctuation modified).

       To accomplish this, the Court grants the parties—i.e., the United States and Quicken—

leave to file motions regarding documents that they believe should be maintained under seal or

refiled with redactions within 60 days of the date of this opinion and order. The parties should

meet and confer regarding the documents or excerpts that they believed should remain under seal

or redacted. If an agreement regarding the documents is reached, the parties should file a joint

motion. If not, the parties should file separate motions. Any motion filed should cite to the specific

docket numbers and PageIDs of the material that the parties believe should remain completely

under seal or redacted. As to documents that the parties believe should be redacted, the parties

should submit the proposed redacted version of these documents via the utilities function. The

parties need not submit any document that they believe should remain completely under seal. The




                                                  4
parties are free to propose an alternative method within 14 days of the date of this opinion and

order if they believe that there is a more efficient way to present items for the Court’s review.

       The amici and their counsel are not entitled to participate in the process of reviewing

documents. Allowing outside parties to see material that may ultimately remain under seal would

circumvent the purpose of keeping this material out of the public’s view. Further, amici’s

counsel’s review of the sealed documents is not necessary to ensure that all appropriate documents

are unsealed. The Court will perform this oversight function. Nonetheless, each amicus may file

a memorandum, not exceeding ten pages, to express any views, not later than 14 days following

the completion of the parties’ briefing.

       SO ORDERED.

Dated: June 23, 2021                                  s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge




                                                 5
